Case: 11-41011     Document: 00511912307         Page: 1     Date Filed: 07/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 6, 2012
                                     No. 11-41011
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN MARTIN CAVAZOS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-486-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Juan Martin Cavazos pleaded guilty to possessing with the intent to
distribute more than 500 grams of a mixture containing methamphetamine in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and was sentenced to 144 months in
prison. On appeal, Cavazos argues that the district court erred by denying him
a minor role reduction under U.S.S.G. § 3B1.2(b) because he served as a courier.
He also argues that the factual basis was insufficient to support his guilty plea.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 11-41011   Document: 00511912307     Page: 2   Date Filed: 07/06/2012

                                    No. 11-41011

         Cavazos’s argument that he was a minor participant based on his courier
status is unavailing. Cavazos admitted that he agreed to transport two gallon-
sized containers from Mercedes, Texas, to Forth Worth, Texas, for $3000; that
he thought he was transporting either LSD or a chemical used to manufacture
LSD in the containers; that he possessed the containers for more than one week;
and that he previously transported two similar containers to Fort Worth and, on
his return trip to Mercedes, $17,000 to the individual who provided him with the
containers. In light of the foregoing, the district court found that Cavazos
maintained custody and control over the methamphetamine for a considerable
period of time over a large geographic area and further that Cavazos’s
transportation of the methamphetamine was essential to the completion of the
crime. Cavazos has not shown, by a preponderance of the evidence, that his role
as a courier was peripheral to the advancement of the illicit activity. United
States v. Garcia, 242 F.3d 593, 598 (5th Cir. 2001). Accordingly, the district
court did not clearly err by denying him the minor role adjustment. United
States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005).
         Cavazos also argues, for the first time on appeal, that the district court
denied him a minor role reduction because it believed that such a reduction was
categorically inappropriate for the driver of a load. “A party must raise a claim
of error with the district court in such a manner so that the district court may
correct itself and thus, obviate the need for our review.” United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009) (internal quotation
marks and citation omitted). Because Cavazos failed to raise his “fixed policy”
argument in the district court, his argument is reviewed for plain error only. See
id.
         A defendant may show that a district court engages in “mechanical
sentencing” by showing that the court used terms indicating a predisposition,
such as “routinely” or “habitually.” See United States v. Clements, 634 F.2d 183,
187 (5th Cir. 1981). In the instant case, the district court’s remarks do not

                                          2
   Case: 11-41011    Document: 00511912307     Page: 3   Date Filed: 07/06/2012

                                  No. 11-41011

indicate that it “always” denied a minor role reduction to drug couriers. Rather,
the court’s remarks indicate that it found the minor role reduction inapplicable
based on the particular facts and circumstances in the instant case. Accordingly,
no plain error is shown. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Cavazos also argues that the factual basis for his plea was insufficient
because the Government did not prove that he knew the type and quantity of
drugs that he was carrying. He acknowledges that this issue is foreclosed by
United States v. Betancourt, 586 F.3d 303 (5th Cir. 2009), and he raises this
issue to preserve it for further review.
      AFFIRMED.




                                           3